Citation Nr: 0905633	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-16 729	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral wrist 
condition with carpal tunnel syndrome.  

2. Entitlement to service connection for right inguinal 
hernia.  

3. Entitlement to service connection for left knee 
arthralgia.  

4. Entitlement to service connection for left-sided numbness. 

5. Entitlement to service connection for major depressive 
disorder, claimed as depression, anxiety, and insomnia.

6. Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1972 to August 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2006, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

Before deciding the claim of service connection for post-
traumatic stress disorder on the merits, the claim is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1. A bilateral wrist condition with carpal tunnel syndrome 
was not affirmatively shown to have been present in service 
and the current bilateral wrist condition, first documented 
after service, is unrelated to an injury or disease of 
service origin.

2. Right inguinal hernia was not affirmatively shown to have 
been present in service and the current right inguinal 
hernia, first documented after service, is unrelated to an 
injury or disease of service origin.

3. Left knee arthralgia was not affirmatively shown to have 
been present in service and the current left knee disability, 
first documented after service, is unrelated to an injury or 
disease of service origin.

4. Left-sided numbness was not affirmatively shown to have 
been present in service and the current numbness, first 
documented after service, is unrelated to an injury or 
disease of service origin.

5. A major depressive disorder was not affirmatively shown to 
have been present coincident with service, and any currently 
diagnosed depressive disorder, first documented after 
service, is unrelated to an injury, disease, or event of 
service origin.

6. In a rating decision in September 1993, the RO denied the 
claim of service connection for post-traumatic stress 
disorder; after the veteran was notified of the adverse 
determination and of his appellate rights, he did not appeal 
the denial of the claim and the rating decision became final.

7. The additional evidence presented since the rating 
decision by the RO in September 1993 relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for post-traumatic stress disorder.  


CONCLUSIONS OF LAW

1. A bilateral wrist condition with carpal tunnel syndrome 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).

2. Right inguinal hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).

3. Left knee arthralgia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).

4. Left-sided numbness was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).

5. A major depressive disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002): 38 C.F.R. § 3.303 (2008).

6. The rating decision in September 1993 by the RO, denying 
service connection for post-traumatic stress disorder, became 
final.  38 U.S.C.A. § 7105(c) (West 2002).

7. The additional evidence presented since the rating 
decision by the RO in September 1993, denying the claim of 
service connection for post-traumatic stress disorder is new 
and material and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for post-traumatic stress 
disorder, further discussion here of compliance with the VCAA 
with regard to the claim to reopen is not necessary.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters, 
dated in August 2005 and in September 2005.  The veteran was 
notified of the evidence needed to substantiate the claims of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease in service or an event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit records not in the custody of a 
Federal agency, such as private medical records or authorize 
VA to obtain private medical records on his behalf.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except 
for degree of disability assignable and effective date of the 
claim).



To the extent that VCAA notice pertaining to degree of 
disability and effective date were not provided, as the 
claims of service connection for a bilateral wrist condition 
with carpal tunnel syndrome, right inguinal hernia, left knee 
arthralgia, left-sided numbness, and major depressive 
disorder are denied, no disability rating or effective date 
can be assigned as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
this limited VCAA content error.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records, 
private and VA records.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on a claim.  
As the record does not indicate that the current bilateral 
wrist condition with carpal tunnel syndrome, right inguinal 
hernia, left knee arthralgia, left-sided numbness, or major 
depressive disorder may be associated with an established 
event, injury, or disease in service, a VA medical 
examination or medical opinion is not necessary to decide the 
claims. 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background

The service treatment records contain no complaint, finding, 
history, or treatment for bilateral wrist condition with 
carpal tunnel syndrome, right inguinal hernia, left knee 
arthralgia, left-sided numbness, or major depressive 
disorder.

The veteran contends that he injured his wrists, back, left 
side, and left knee during an accident in service when he was 
thrown from a Jeep. 

After service, VA records document left wrist pain starting 
in June 1991, resulting from an altercation two days earlier.  
X-ray were normal.  In September 2004, the veteran complained 
of right and left hand wrist pain after moving furniture.  In 
March 2005, the veteran continued to complain of pain in both 
wrists.  

As for right inguinal hernia, VA records first document right 
inguinal hernia in May 2005.  In June 2006, the hernia was 
reduced.  

As for the left knee, VA records first document a left knee 
condition in June 1991, when the veteran sustained a bruise 
and abrasion during an altercation two days earlier.  X-rays 
were normal.  In January 2002, he complained of pain and 
swelling in the left knee due to a motor vehicle accident in 
November 2001.  In October 2003, the records show a history 
of chronic pain to the left knee and indicate that neuropathy 
was not shown on nerve conduction study.  

As for left-sided numbness, the veteran first complained of 
neurological problems on his left side in a pain 
questionnaire dated in October 2002.  VA records document the 
veteran's complaints of left leg pain and numbness beginning 
in June 2003 with an assessment of chronic leg pain/numbness.  
In November 2004, the veteran complained of radiating pain 
from his left shoulder to his left leg.  In March 2005, the 
veteran complained of left-sided pain after moving furniture.  

As for major depressive disorder, VA records first document 
an assessment of adjustment disorder with mixed anxiety and 
depressed mood in August 2003.  In October 2004, the veteran 
complained of insomnia and anxiety.  In April 2006, there is 
documentation of a history of major depressive disorder.  

Analysis

On the basis of the service treatment records, a bilateral 
wrist condition with carpal tunnel syndrome, right inguinal 
hernia, left knee arthralgia, left-sided numbness, or major 
depressive disorder were not affirmatively shown to have been 
present during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

As none of the disabilities were noted or observed during 
service as evidenced by the service treatment records and as 
there is otherwise no other evidence of the disabilities 
during service, the principle of continuity of symptomatology 
does not apply.  Savage v. Gober, 10 Vet. App. 488, 496-97 
(1997).

As for service connection based on the initial documentation 
of the disabilities after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of a causal association or 
causal link between bilateral wrist condition with carpal 
tunnel syndrome, right inguinal hernia, left knee arthralgia, 
left-sided numbness, or major depressive disorder and an 
established injury or disease or event of service origin.

As for bilateral carpal tunnel syndrome, there is no evidence 
of carpal tunnel syndrome during or after service.  In the 
absence of evidence of current bilateral carpal tunnel 
syndrome, there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  As for the veteran's complaints 
of pain, which includes his claimed left knee arthralgia, 
pain alone does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 
1356 (Fed. Cir. 2001).  

A bilateral wrist condition with carpal tunnel syndrome, 
right inguinal hernia, left-sided numbness, or major 
depressive disorder are not conditions under case law that 
have been found to be capable of lay observation, and the 
determination as to the presence of such disabilities 
therefore is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  

Where as here, the questions are the diagnosis of bilateral 
wrist condition with carpal tunnel syndrome, right inguinal 
hernia, left-sided numbness, or major depressive disorder, 
not capable of lay observation, and therefore medical in 
nature, and of medical causation, competent medical evidence 
is required to substantiate the claims.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For these reasons, the Board rejects the 
veteran's statements that his current bilateral wrist 
condition with carpal tunnel syndrome, right inguinal hernia, 
left-sided numbness, or major depressive disorder had onset 
during service or are related to any injury or event of 
service origin.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

As the Board may consider only independent, competent medical 
evidence to support its findings as to a medical diagnosis, 
not capable of lay observation, or as to medical causation, 
and as there is no favorable competent medical evidence that 
any current bilateral wrist condition with carpal tunnel 
syndrome, right inguinal hernia, left knee arthralgia, left-
sided numbness, or major depressive disorder were present 
during service or are otherwise related to an injury or 
disease or event of service origin, the preponderance of the 
evidence is against the claims, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Claim to Reopen 

In a rating decision in September 1993, the RO denied the 
claim of service connection for post-traumatic stress 
disorder on the grounds that the medical evidence did not 
show post-traumatic stress disorder.  

After the RO notified the veteran of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the denial of the claim, and the rating 
decision became final based on the evidence of record at the 
time.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The evidence considered at the time of the rating decision of 
September 1993 consisted of:

Service treatment records and a VA examination in August 
1980, which were negative for post-traumatic stress disorder.  

Application to Reopen

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.

As the veteran's current application to reopen the claim was 
received in March 2006, the current regulatory definition of 
new and material evidence applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence

The additional evidence presented since the rating decision 
in September 1993 consists of a VA examination in August 
2003, which provides an impression of post-traumatic stress 
disorder.  



Analysis

As the additional evidence documents an impression of post-
traumatic stress disorder in a VA examination in August 2003, 
the evidence relates to an unestablished fact necessary to 
substantiate the claim, that is, post-service medical 
evidence of post-traumatic stress disorder, which raises a 
reasonable possibility of substantiating the claim and the 
claim is reopened.


ORDER

Service connection for bilateral wrist condition with carpal 
tunnel syndrome is denied.  

Service connection for right inguinal hernia is denied.  

Service connection for left knee arthralgia is denied.  

Service connection for left-sided numbness is denied.  

Service connection for major depressive disorder, claimed as 
depression, anxiety, and insomnia, is denied.

As new and material evidence has been presented, the claim of 
service connection for post-traumatic stress disorder is 
reopened.  To this extent only the appeal is granted. 


REMAND

As the veteran's service connection claim for post-traumatic 
stress disorder has been reopened, a contemporaneous post-
traumatic stress disorder stressor questionnaire needs to be 
obtained.  

In light of the duty to assist, the case is REMANDED for the 
following action:

1. Provide the veteran with a post-
traumatic stress disorder stressor 
questionnaire.  If the veteran provides 
sufficient stressor information, proceed 
with further appropriate development.  

2. Following completion of the above, 
adjudicate the claim.  If the benefit 
sought remains adverse to the veteran, 
provide him with a supplemental statement 
of the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


